Citation Nr: 0725523	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968, which included a tour of duty in the Republic of 
Vietnam from December 1967 to November 1968.  The veteran was 
awarded the Purple Heart Medal, Army Commendation Medal and 
Combat Infantry Medal.  He died in April 2001.

The appellant is the former spouse of the veteran.  She 
brings this appeal on behalf of the veteran's son.  At the 
time the claims were initiated the veteran's son was a minor.  
He has since obtained majority.  Accordingly, this claim can 
still be pursued by the veteran's former spouse on behalf of 
her child for potential benefits, but only for the period 
from the veteran's death until the date of the veteran's son 
majority.    

The appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs in Cleveland, Ohio (the RO) 
which denied the benefits sought on appeal.

The matter was previously before the Board in February 2004.  
At that time it was remanded the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  In April 2005 the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the appellant's claim.  The matter was returned to the 
Board.  

The Board solicited an opinion from an independent medical 
expert (IME) in December 2006.  See 38 U.S.C.A. § 7109 (West 
2002).  An opinion from Dr. J.G. was received in April 2007 
and has been associated with the claims folder.  The 
appellant received a copy of the IME opinion, and in May 2007 
she communicated to the Board that she had no additional 
evidence or argument to submit. 




FINDINGS OF FACT

1.  The veteran died in April 2001 of cardio-pulmonary arrest 
due to sepsis and peritonitis.  Other contributing factors 
listed included alcohol-induced hepatic failure.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD).  A 
100 percent disability rating had been assigned for that 
condition effective November 30, 1993.   In addition, service 
connection had also been established for residuals, fragment 
wounds of the left leg, arm and left side; and appendectomy 
residuals.  At the time of the veteran's death he had no 
additional claims pending before VA.    

3.  A preponderance of the competent medical evidence of 
record is against a finding that an in-service injury or 
disease, to include PTSD, caused or contributed to the death 
of the veteran.

4.  The veteran's death was due to his own misconduct, namely 
the abuse of alcohol.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).

2.  The criteria for entitlement to benefits under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, on behalf of the veteran's son, is seeking 
entitlement to service connection of the cause of the 
veteran's death under 38 U.S.C. § 1310 and DIC benefits under 
38 U.S.C. § 1318.  Essentially, she contends that the 
veteran's fatal cardio-pulmonary arrest due to sepsis and 
peritonitis and alcohol-induced hepatic failure was a result 
of substance abuse which was a symptom of the veteran's 
service-connected PTSD.  In the alternative, she asserts that 
side-effects of the medications prescribed to treat the 
veteran's PTSD caused him to develop the conditions which led 
to his death.  

For the reasons set out below, the Board has found that a 
preponderance of the evidence of record does not show that 
the veteran's substance abuse was related to PTSD or that his 
PTSD medications are causally related to the conditions which 
led to his death.  In addition, DIC may not be granted under 
38 U.S.C. § 1318.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as they relate to entitlement to service 
connection for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of entitlement to service 
connection for the cause of the veteran's death.  

Crucially, the AOJ informed the appellant of VA's duty to 
assist her in the development of this claim in a letter dated 
April 24, 2004, whereby the appellant was advised of the 
provisions relating to the VCAA.  Specifically, the appellant 
was advised in the April 2004 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records. 
She was also informed that VA would, on her behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as she completed a 
release form for such.  
 
Finally, the Board notes that April 2004 letter specifically 
notified the appellant that she could submit or describe any 
additional evidence that may be relevant to her claim.   The 
letter stated that "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." The 
April 2004 letter advised the appellant that she could send 
any additional relevant evidence directly to VA.  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, has been 
established.  As has been discussed immediately above, the 
appellant was provided notice as to the second and third 
elements.  

Element (4), degree of disability, is irrelevant in this 
claim for death benefits.  Element (5), effective date, is 
not at issue because the claim for service connection of 
cause of death was denied.  In other words, any lack 
advisement as to elements (4) and (5) is meaningless.   

In short, as explained above, the appellant has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to the crucial element, a relationship between 
the cause of the veteran's death and his military service. 

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO obtained the veteran's service 
medical records, VA treatment records and death certificate.  
As directed in the Board's February 2004 remand, a VA medical 
opinion was obtained in November 2004.  Further, in the 
appellant's representative's August 2006 written argument an 
independent medical expert (IME) opinion was requested.  As 
was alluded to in the Introduction, in April 2007 the Board 
obtained an IME opinion specifically to address whether or 
not the veteran's fatal alcohol abuse was related to service-
connected PTSD.  The opinion will be discussed in detail 
below.  A copy of the opinion was provided to the appellant 
with the opportunity to respond.  In May 2007 correspondence 
the appellant advised that she had no further evidence to 
submit.     

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim 
regarding entitlement to service connection for cause of the 
veteran's death.  In her February 2003 substantive appeal, 
the appellant declined the opportunity to present testimony 
at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Misconduct/drug abuse

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation for veterans of war-time or peacetime service.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 2002) now provides that 
"no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  The statutory amendments apply only to claims 
filed after October 31, 1990, as is the case here. See OBRA, 
§ 8052(b).
 
Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).

The misconduct provisions contained in VA law and regulations 
specifically apply to death benefits.  See 38 U.S.C.A. § 
1310(a) [incorporating by reference 38 U.S.C.A. § 1110].  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2) 
(2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. § 
3.312(c)(3) (2006).

Analysis

The appellant is seeking entitlement to service connection of 
the cause of the veteran's death under 38 U.S.C. § 1310.  As 
alluded to above, she in essence contends that the veteran's 
PTSD led to alcohol abuse which in turn led to the veteran's 
death.  Specifically, she contends that the veteran's long 
history of abuse of alcohol and drugs was an attempt to self-
medicate his PTSD.  She further asserts that the veteran's 
death was caused, or hastened, by the side-effects of 
medications prescribed for the control of his service-
connected PTSD.    

It is undisputed that the veteran had been service-connected 
for PTSD for approximately eleven years before his death and 
had been rated 100 disabled due to PTSD for eight years prior 
to his death.  The Board observes that in addition to PTSD 
the veteran was also granted service connection of residuals 
of shell fragment wounds of the left leg, arm and left side 
and residuals of appendectomy.  However, there is no 
indication that the appellant asserts that these conditions 
in any way contributed to the veteran's death.  Moreover, the 
medical record does not suggest any such relationship.  
Accordingly, the Board will confine its discussion to the 
veteran's service-connected PTSD.  

As the Board understands the claimant's presentation, she is 
contending that the veteran's service-connected PTSD was 
responsible for his alcohol and drug abuse [hence, allowing 
secondary service connection of such substance abuse per 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001)], which 
caused certain physical problems which led to his the 
veteran's death.  She alternatively contends that medications 
which were prescribed for the veteran's PTSD caused the 
physical conditions which led to his death.  The Board will 
address these contentions in turn.



Substance abuse as a result of PTSD

As was discussed  in the law and regulations section above, 
drug and alcohol abuse are considered to be willful 
misconduct, and VA benefits cannot be granted for disability 
or death resulting therefrom.  See 38 C.F.R. §§ 3.1; 3.301 
(2006). 
However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability. The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).    

Based upon a careful review of the evidence of record, and 
for reasons expressed immediately below, the Board has 
determined that the weight of the competent and probative 
medical evidence of record demonstrates that the veteran's 
substance abuse was a voluntary behavior or a manifestation 
of non-service connected personality disorder, not a symptom 
of service-connected PTSD.  

[The Board observes at this juncture that the appellant does 
not contend that the veteran's personality disorder(s) are or 
should be service connected.  Indeed, personality disorders 
cannot be service connected.  VA regulations provide that 
personality disorders are congenital or developmental 
abnormalities and are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.   See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).]

The relationship, if any, between the veteran's PTSD and his 
substance abuse is a medical question as to which neither the 
Board or the appellant are competent to comment.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters]
There are of record several items of evidence which in some 
way address this relationship.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The appellant has submitted a Summer/Fall 1993 Clinical 
Newsletter which concluded that a large portion of PTSD 
suffers were also alcohol abusers and that therefore the two 
conditions could generally be said to be inextricably 
intertwined.  

Also of record is a November 2004 VA psychological opinion 
which indicates that "substance abuse is often considered a 
voluntary behavior and as such would be unlikely to have a 
direct causal relationship to . . . . PTSD."

Regarding the veteran's particular case, the appellant has 
offered a July 1990 medical statement which includes the 
opinion that the veteran attempted to ameliorate his PTSD 
symptoms with the abuse of substances.  

In the April 2007 IME opinion, the IME determined that the 
veteran's substance abuse was not as least as likely as not 
related to service-connected PTSD.  Specifically, the IME 
concluded that the veteran's substance abuse was more likely 
than not related to the veteran's non-service connected 
personality disorder.  

With regard to the Clinical Newsletter article, the Board 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, the article which has been submitted by the appellant 
is general in nature (merely indicating that individuals who 
have PTSD are likely to also have substance abuse problems) 
and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  The 
article is of no probative value in determining whether a 
medical nexus relationship existed between the veteran's 
substance abuse and his service-connected PTSD.  

The same reasoning holds true for the October 2004 VA 
psychologist's opinion.  That opinion, too, is in general 
terms, in essence reaching a conclusion opposite from that 
expressed in the article submitted by the appellant (i.e., 
that "substance abuse is often considered to be a voluntary 
behavior" and was therefore unlikely to be related to PTSD).  
This opinion, too, no probative value.    

The July 1990 statement of the veteran's psychologist, 
D.E.O., Ph.D., dealt mostly with the severity of the 
veteran's PTSD and its impact on his life.  [This is not in 
dispute; VA later increased the disability rating assigned 
for PTSD to 100 percent.]  Then only reference to substance 
abuse in the report was to the effect that the veteran 
attempted to improve his experience of emotional pain through 
substance abuse.  This statement is supportive of the 
appellant's contention that the veteran was self-medicating 
his PTSD.  The opinion suffers from flaws, however.  
Significantly, Dr. D.E.O.'s statement was essentially 
conclusory in nature. 
See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Libertine, supra.  Additionally, the opinion was based on 
extremely sketchy medical records available at the time and  
was not informed by numerous later generated medical records, 
including those which document a personality disorder in 
addition to PTSD.  

Also of record is a report of an August 1990 VA special 
neuropsychological examination which includes a diagnosis of 
PTSD "with moderate to marked industrial and social 
impairment and alcohol abuse."  It is unclear whether the 
alcohol abuse was a separate diagnosis or the examiner was 
associating it with the PTSD.  In any event, this suffers 
characterization from the same problems as the report of Dr. 
D.E.O. a month earlier, namely that no basis was provided for 
the conclusion (if indeed there was a conclusion) that the 
veteran's alcohol abuse was related to his PTSD, and a lack 
of supporting medical records.  

It was precisely for the reason that the previous medical 
opinions were dated (over 15 years old) and conclusory that 
the Board sought an IME opinion.  The resulting IME opinion 
was informed by the veteran's entire history and was well-
reasoned. 

The April 2007 IME opinion noted incidents in the veteran's 
past history in support of the conclusion that the veteran's 
substance abuse was not related to nor was it a symptom of 
the service-connected PTSD.  This opinion was provided by a 
psychiatrist and medical school professor who has the 
expertise to be named Interim Chairperson of the Psychiatry 
Department of a well-respected medical school.  

With respect to the conclusion that the veteran's substance 
abuse was related to a personality disorder, not PTSD, there 
is ample evidence (added to the record after the 1990 
opinions) of  personality disorder.  For example, the report 
of a September 1993 VA psychiatric examination, in addition 
to diagnosing PTSD, also diagnosed mixed personality disorder 
with antisocial traits.  The examiner noted the veteran's 
history of robberies and burglaries.  This history was also 
noted by the IME in his opinion.  The IME, in support of his 
conclusion, noted the veteran's history of poor decision 
making, which he ascribed to the personality disorder.
     
Accordingly, the Board finds the statement of the IME, 
supported by the objective medical record as well as his own 
years of expertise and training to be most persuasive.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  Therefore, the Board places 
great weight of probative value on the April 2007 IME report 
and finds that it outweighs both brief 1990 opinions. 

Therefore, the weight of the competent and probative medical 
evidence of record is against a finding that the veteran's 
documented substance abuse was a symptom of, or caused by, 
service-connected PTSD.  That being the case, the drug and 
alcohol abuse is not related to the veteran's military 
service or to a service-connected disability.    


Drug toxicity

In the alternative, the appellant has also argued that 
unspecified side-effects of medications prescribed to the 
veteran to control his PTSD caused the veteran to develop 
cardiopulmonary arrest due to sepsis and peritonitis and 
alcohol induced hepatic failure.  There is of record only one 
competent and probative medical opinion on that subject, the 
April 2007 IME.  

The IME concluded that the veteran's medications were within 
the guidelines of standard practice.  Additionally, he 
concluded that it was more likely than not that the veteran's 
substance abuse, rather than the effects of prescription 
drugs, led to the conditions which caused the veteran's 
death.  In that regard, the IME noted that the veteran had a 
history of failing to take his prescribed medications, making 
it even less likely that the effects of the prescription 
drugs could have caused the kinds of systemic failures which 
ultimately killed the veteran.  

The appellant has not submitted any competent medical 
evidence to the contrary.  Her own vague contentions are not 
probative.  See Espiritu, supra.

Accordingly, the medical evidence demonstrates that the 
veteran's death was not related to the medications prescribed 
to treat his service-connected PTSD.  

Conclusion

In summary, for the reasons and bases stated above, the 
medical evidence demonstrates that the veteran's substance 
abuse was not a symptom of, or related to, his service-
connected PTSD.  The evidence further shows that treatment 
for the veteran's PTSD did not cause the veteran's fatal 
physical problems.  In short, the evidence shows that the 
veteran's death was unrelated to his military service.  
Service connection for the cause of the veteran's death is 
therefore denied.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

Pertinent law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II). In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.   Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding death or if the veteran was 
continuously rated totally disabled from the date of release 
from service and for a period of not less than five years 
prior to his death.

The veteran was not continuously rated totally disabled from 
the date of his release from service in 1968; a 100 percent 
rating was assigned 25 years later.  In addition, the veteran 
was not totally disabled for a continuous period of at least 
10 years immediately preceding death; he was rated 100 
percent disabled effective November 18. 1993 and died about 8 
years later.  Accordingly, the veteran does not meet the 
pertinent requirements of law.

[The Board notes that the veteran was not a former prisoner 
of war, so the provisions of 38 U.S.C. § 1318(b)(3) are 
inapplicable.]

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3) 
(2006).

The record shows that in an April 1995 rating decision, the 
RO granted the veteran's claim of entitlement to an increased 
disability rating for service-connected PTSD.  A 100 percent 
disability rating was assigned effective November 30, 1993, 
the date of the receipt of the increased rating claim.  The 
permanence of the 100 percent rating effective November 30, 
1993 was conceded in a July 1996 rating decision.  For the 
remainder of his life, the veteran initiated no further 
claims with VA and submitted no additional correspondence.  
As such there is no indication that the veteran ever had or 
indicated any disagreement with the effective date assigned 
for the 100 percent disability rating for his service-
connected PTSD.  

The appellant has made no argument that any rating decision 
for the veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the veteran that could 
serve as the basis for the award of compensation under 38 
U.S.C.A. § 1318.  Because there is no specific contention in 
the record that any particular rating decision is clearly and 
unmistakably erroneous, 38 C.F.R. § 3.22(b)(3)(2006) is not 
relevant to the appellant's case.

The Board has the fundamental authority to decide an issue in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
As noted above, benefits under 38 U.S.C. § 1318 cannot be 
granted if the veteran's death is based on his own willful 
misconduct.  As has been discussed in connection with the 
claim under 38 U.S.C. § 1310, according to he death 
certificate and by the appellant's own admission the 
veteran's death was due to his abuse of alcohol.  Also as 
discussed above, the Board has rejected the contention that 
the veteran's alcohol abuse was related to his service-
connected PTSD and thus was not misconduct.  Accordingly, on 
this basis also the claim under 38 U.S.C. § 1318 fails.     

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.  

  
ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


